IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-26,945-04


                    EX PARTE CHARLES LEE STRICKLAND, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 90-CR-00000201-B IN THE 138TH DISTRICT COURT
                           FROM CAMERON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced life imprisonment. His conviction was reversed on direct appeal. Strickland

v. State, 827 S.W.2d 406 (Tex. App. —Corpus Christi, February 20, 1992). On remand, he entered

into a plea agreement and pleaded guilty in exchange for a sentence of thirty-five years’

imprisonment.

        In the instant application, Applicant contends in his first ground for review that he has
                                                                                                   2

recently learned that his plea agreement was breached because his sentence in another case, which

was until recently treated by TDCJ as running concurrently with this sentence, is now running

consecutively with his sentence in this case. In his second ground for review, Applicant alleges that

he received ineffective assistance of trial counsel in this case.

       This Court has reviewed Applicant's first ground for review, and has determined that

Applicant’s sentence in this case is running concurrently with his other sentences. Therefore, there

has been no breach of his plea agreement in this case, and his claim is denied. This Court has also

reviewed Applicant’s second ground for relief and has determined that it is barred from review under

Article 11.07, Section 4 of the Texas Code of Criminal Procedure. Therefore, that claim is

dismissed.




Filed: December 16, 2015
Do not publish